Citation Nr: 9917620	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post traumatic low 
back pain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion





REMAND

The veteran had active military duty from January 1975 to 
September 1975.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in New Orleans, Louisiana (hereinafter RO).

In the instant case, the veteran is incarcerated at 
Calipatria State Prison.  The veteran contends that 
manifestations of his service-connected back disorder have 
increased in severity.  Accordingly, the veteran's claim of 
entitlement for an increased rating is well grounded and the 
VA has a statutory obligation to assist the veteran in the 
development of his claim.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating); 38 U.S.C.A. § 
5107(a) (West 1991).  Additionally, the duty to assist 
incarcerated veterans requires the VA to tailor its 
assistance to meet the peculiar circumstances of confinement, 
as such individuals are entitled to the same care and 
consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  

Although medical records from Calipatria State Prison through 
March 1996 were obtained by the RO in conjunction with this 
claim, the Board finds this evidence is inadequate for rating 
purposes as the criteria for the pertinent diagnostic codes 
were not addressed.  Further, the United States Court of 
Appeals for Veterans Claims (hereinafter Court) has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand [to the RO] is required."  Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990).  The Court has also 
held that the "fulfillment of the statutory duty to 
assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . ."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Additionally, while the medical reports considered the 
presence of the veteran's pain, the effect of his pain on the 
functional use of the low back was not set out in the 
reports.  The Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Although the diagnostic code assigned to the 
service-connected low back disorder is 5295, which is not 
strictly speaking a diagnostic code based on range of motion, 
the Board finds that the logic of the Court's decision in 
DeLuca would appear to apply equally to Diagnostic Code 5295.  
Therefore, it is the opinion of the Board that an examination 
is needed to provide an accurate picture of the claimed 
disability at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(1998).

In pertinent part, 38 C.F.R. § 4.40 provides: 

Disability of the musculoskeletal system 
is primarily the inability, due to 
damage or infection in parts of the 
system, to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance.  It is essential that the 
examination on which  ratings are based 
adequately portray the anatomical 
damage, and the functional loss, with 
respect to all these elements.  The 
functional loss may be due to absence of 
part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation 
of motion, and a part which becomes 
painful on use must be regarded as 
seriously disabled.  A little used part 
of the musculoskeletal system may be 
expected to show evidence of disuse, 
either through atrophy, the condition of 
the skin, absence of normal callosity or 
the like.  

38 C.F.R. § 4.45 provides:  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations:  

(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).  

(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.).  

(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).  

(d) Excess fatigability.  

(e) Incoordination, impaired ability to 
execute skilled movements smoothly.  

(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

Accordingly, this case is remanded for the following actions:

1.  All medical records from Calipatria 
State Prison subsequent to March 1996, 
should be obtained and associated with 
the claims file. 

2.  An examination should be scheduled 
pursuant to the provisions of VA Manual 
M-1, Part I, Chapter 16, 16.14(a) 
relating to incarcerated veterans.  
These efforts should include the 
following: (1) ask the appropriate VA 
medical center to arrange for a VA 
examination; (2) ask the VA medical 
center to arrange for a fee basis 
examination; or (3) arrange for a 
physician of the California Department 
of Corrections to conduct the 
examinations.  All such arrangements 
should be made through the warden or 
other appropriate prison official.  The 
RO should document all efforts to have 
the examinations conducted.  If non-VA 
physicians are utilized, to include 
those employed by the Correction 
Department, the RO should provide 
guidance with regard to thoroughness of 
the examinations as they relate to the 
pertinent rating criteria.  The claims 
file, a copy of this remand, and all 
criteria under the appropriate 
diagnostic codes must be made available 
to the examiner for review in 
conjunction with the examination and the 
examiner should note on the examination 
report that these documents have been 
reviewed.  The examination should 
determine the nature and severity of his 
service-connected post traumatic low 
back pain.  All indicated tests and 
studies should be accomplished.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion, and 
comment on the functional limitations, 
if any, caused by the veteran's service-
connected low back disorder in light of 
the provisions of 38 C.F.R. §§ 4.40, 
4.45.  The examiner should also note the 
normal ranges of motion of the low back.  
It is requested that the examiner 
provide explicit responses to the 
following questions: 

(a)  Does the service-connected low back 
disorder involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b)  Does the service-connected low back 
disorder cause weakened movement, excess 
fatigability, and incoordination, and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion lost due to 
any weakened movement, excess 
fatigability, or incoordination.  If the 
severity of these manifestations can not 
be quantified, the examiner should so 
indicate. 

(c)  With respect to subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
low back disorder, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected low back disorder, or 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back disorder. 

(d)  The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems that 
have an impact on the functional 
capacity affected by the service-
connected low back disorder, and if such 
overlap exists, the degree to which the 
nonservice-connected problem creates 
functional impairment that may be 
dissociated from the impairment caused 
by the service-connected low back 
disorder.  If the functional impairment 
created by the nonservice-connected 
problem can not be dissociated, the 
examiner should so indicate.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  Thereafter, if the issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claim for 
an increased rating should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(1998).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 

Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


